

117 HR 4615 IH: Passport Emergency Extension Act of 2021
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4615IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Smith of New Jersey (for himself and Mr. Sires) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the Secretary of State to establish an expedited procedure to renew or extend the period of validity of certain passports, and for other purposes.1.Short titleThis Act may be cited as the Passport Emergency Extension Act of 2021. 2.Expedited procedure to renew or extend period of validity of certain passports(a)In generalNotwithstanding the limitation described in section 2 of the Act of July 3, 1926 (22 U.S.C. 217a), the Secretary of State shall, not later than 30 days after the date of the enactment of this Act, establish an expedited procedure to permit individuals who wish to use their United States passport that expired at any time during the COVID–19 emergency or are scheduled to expire by March 31, 2022, to receive a notation or other marker to be affixed to such passport to indicate a renewal or extension, as the case may be, of such validity through July 31, 2022.(b)International cooperationThe Secretary of State shall make every effort to inform appropriate foreign counterparts of the renewal or extension, as the case may be, of the period of validity of an otherwise expired or expiring passport under subsection (a).(c)TreatmentThe Secretary of Homeland Security shall treat a passport with a renewed or extended period of validity under subsection (a) as if such passport is valid through July 31, 2022, for purposes of immigration and border controls.(d)TerminationThe authority provided to the Secretary of State by subsection (a) shall expire on January 31, 2022.(e)Rule of constructionNothing in subsection (a) may be construed as affecting in any manner the procedure through which an individual submits an application to renew a passport as in existence on the day before the date of the enactment of this Act.